DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
In the IDs that listed five references (both IDS are from the same day), two of the inventor’s references were incorrectly numbered, and so were struck through.  However, the two intended references US 9,926,181 and US 10,294,092 are both listed under the “Notice of References Cited” and were reviewed carefully as well.
Double Patenting
The application was compared to all of the outstanding sister applications, the “daughter” applications, and of course the issued parent patents from the same inventor, to ensure that there was no double patenting present.  After a thorough search, none was found.
Specification
The disclosure is objected to because of the following informalities:  the chamber 32 (see page 12, para 0038) is numbered chamber 40 on page 12, paragraph 0040.  One of these numbers must be incorrect.  
Appropriate correction is required.
EXAMINER’S REVIEW OF A NEGATIVE CLAIM LIMITATION
To make the record clear, the examiner notes that claims 4 and 11 both use a “negative limitation”, namely “without the inclusion of an additional pumping device”, and 
Claim Objections
Claims 7 and 14 are both objected to because of the following informalities:  the word “matting” is clearly a typo for “mating” and should be changed (claim 7, page 2, ll. 1, claim 14, ll. 4).  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  although the examiner could understand and appreciate the scope of the claim, the phrase “such as to be capable of identifying” (claim 17, page 2, ll. 2-3) is awkwardly written, and to avoid any confusion, should be re-written.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, 8, 11-12 and 15 recite the limitation "the cylinder" in lines 2, 3-4, 7, 2, 4 and page 2, line 5 respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,479,955, Vesborg et al., in view of US 4,240,291, Anderson, and US 7,287,671, Morrow, Sr. et al..
Regarding claim 1, Vesborg in figures 1-24B discloses many of the elements of claim 1 except for those underlined and within brackets as follows:
A dispensing 14 (see figure 1) and [pour control] system for a regulated beverage 68 (beer, col. 10, ll. 30-45) comprising:
a bulk storage and distribution system for a pressurized beverage (see figure 1, and the beverage 68 is pressurized within the chamber 118 by a pressure source 47, 50, see figures 11-12); 
[a metering mechanism in fluid communication with] a beverage supply 68 in operative connection with said bulk storage and distribution system (see figure 1), [said metering system for providing a specific selected volumetric discharge] in fluid communication 16, 18, 20 with a tap or spigot 14 [in a manner that provides for] said beverage 68 [to be discharged in a controlled and metered manner] into a drinking container 8 (see figure 1, receiving pint glass not labeled but present) [that is coordinated the beverage being discharged]; 
[said metering mechanism further comprising]:
[a first manifold block and a second manifold block formed as a generally rectangular cuboid element having a mating interface where said first manifold block and said second manifold block are affixed collinearly along a lateral centerline such as to form a minimized volume manifold block]; 
[a fluid conduit system]; 
a sensor control system]; and 
[a valve and actuator system];
[wherein said metering mechanism operatively utilizes pressure from said bulk storage as a motive force while maintaining a system pressure within said
storage and distribution system between dispensing cycles].

Vesborg does not explicitly disclose that the beverage dispensing is done in a controlled and metered fashion (beyond the simple opening and closing the tap element 14), to control specific volumetric discharge, with a metering mechanism that is made from a first and second manifold block shaped generally rectangular, with a fluid conduit system present within the manifolds, with a sensor control system, using a valve and actuator system, with the metering mechanism using the pressure from the beverage as a motive force to maintain pressure between cycles.
Anderson in figures 1-6b teaches a very accurate flow meter (see figure 1) that introduces fluid from an inlet 1, and then uses valves 6-7 to alternate the flow into the central cylinder volumetric chamber 10 that moves a shuttle 11 from one end to the other based upon the fluid pressure introduced through either the “upper left” 4, 6 or the  “upper right” 5, 7 path, which then is coordinated with the exit valves 14-15, so that as the fluid on the other side of the shuttle/piston 11 is moved/pressurized, the correct open valve 14-15 (which means that the valves opened will be 6 and 15 together and 7 and 14 together, thereby forming a “diagonal” when viewing figure 1), which then allows the flow to dispense out the outlet 2 via either the “lower left” 12, 14 or the “lower right” 13, 15 paths (see col. 3, ll. 1-20).  A piston/shuttle 11 flows past a light source 17 that is 
If the Andersson flow meter and measuring system was added to the Vesborg device, the amount of fluid dispensed can be controlled and measured is real time, each triggering of the photocell being associated with a certain volume of beverage dispensed.  Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of this application, to borrow the teaching of a flow meter with a measuring and tracking feature from Andersson and position the flow meter along the beverage dispensing lines 16, 18, 20 in Vesborg, because then the speed of the fluid dispensation could be accurately controlled using the valves, the amount dispensed can be tracked by beverage controller, which at a minimum, could track the amount of fluid dispensed through a given beverage dispensing line, the ability to track inventory and control the speed (and amount) of flow dispensed can only add to the utility of the Vesborg device.  
To be clear, and as a result of this addition, the newly added flow meter would naturally utilize the pressure of the beverage to drive the piston/shuttle 11 back and forth (provided the valves are opened at the correct times).
However, neither Vesborg nor Andersson teaches the fashioning of a first manifold block and a second manifold block that together house the flow meter along a mating interface and affixed collinearly (coaxially) with the lateral centerline.  
Morrow in figures 1-13 teaches a beverage dispenser modular block (see figure 3) that form rectangular, almost square blocks that form collinear mating surfaces which house a multitude of fluid passages in a safe fashion (see figures 10 and 11).

Regarding claim 3, the Anderson device discloses an embodiment with two, not one, photocells and sensors 17-18 (col. 6, ll. 1-10), and so can provide an “operative interaction” with the piston’s location within the chamber, the data being provided to a controller for the beverage system, which again, at a minimum, can discern the volume of fluid dispensed by reviewing the photocell and sensor data.  
Regarding claim 4, the measurement of the location of the piston provides not merely just a “rate of flow” (col. 6, ll. 1-10 of Andersson), but also provides accurate, repeatable metering (col. 1, ll. 25-30, also the volume of the chamber 10 provides an accurate way to determine the amount of flow counting the number of times that the photocell and sensor 17-18 were tripped) just using the beverage line pressure (because the valves control whether flow occurs provided the pressurized beverage).
Regarding claim 17, the Vesborg-Andersson-Morrow combination has all of the elements of claim 17 including providing regulated beverage dispensing system using a pressurized beverage to power a flow meter device that is housed between two square surface-matching manifolds, the flow meter having a sensor system 17-18 (the 
However, claim 17 further recites that the device “providing a specific selected volumetric discharge” to form a “metering piston”.  
First, none of the references clearly address the metering function, other than the flow meter can track how much was dispensed and at what rate, and that the opening and closing of the valves 6-7, 14-15 can control volume (by simply not opening, which would prevent flow to the tap).
Second, the examiner notes that the selection metering of the dispensed volume has not been assigned any criticality to the invention beyond the foreseeable and predicted value of providing a dosing selection, namely that then a bartender could just type in a volume to dispense (such as “1 pint”) and then have a controller stop the flow once a certain dose/ metered amount was reached.  
Therefore, it would be obvious to one of ordinary skill in the art to add a selection screen/touch screen that allows a bartender to select the volume desired to dispense and of course which tap, and then turn on and off the valves in the flow meter based upon the number of times that the photocell and sensor were tripped (which corresponds to the amount dispensed) so that a controlled and reliable metered dose of beverage can be dispensed, because using automatic dispensing features and taking advantage of the flow meter’s accuracy to dispense an accurate dose is a well understood way to dispense accurate doses, and that once the flow meter is present, and the inventory from the photocell and sensors is being tracked already, going the 
Regarding claim 20, claim 20 recites that the manifold blocks are formed in “molded cavities” to form a “continuous hydraulic circuit” when the manifold blocks are mated to one another.  The examiner notes that that this is a “product by process” style claim, and that the method of producing the structure, here the manifold blocks, only has criticality when it is established that the structure produced has a different quality or feature than if the structure was produced in some other way.  First, it is foreseeable that a maker of the manifolds as described in more detail in Morrow, would elect to mold the manifold blocks.  Second, here it has not been established that making the manifold by molding adds a special quality or feature to the manifold.  Therefore the examiner asserts that making the manifold by any of the various ways that products are produced would be just as effective as the particular method chosen in claim 20.  See MPEP 2113 and 2173.05(p) for more guidance.
In addition, the flow meter taught by Andersson and housed in the manifold taught by Morrow must form a “continuous hydraulic circuit”, or the flow meter would not be able to perform its intended purpose.  
Claims 2, 5, 10-12, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Vesborg, in view of Anderson, and Morrow, and further in view of US 5,121,855, Credle, Jr..
Regarding claim 2, Vesborg, in view of Anderson, and Morrow has almost all of the elements of claim 2 including fluid conduit system with upper and lower fluid conduits (see Andersson figure 1), that are split between the first manifold block and the 
First, it is noted that Andersson relies upon a photocell and sensor 17-18 to track the location of the piston shuttle.  Second, it is noted that many types of beverages, such as Guinness dark beer, are very opaque and could make using a light based detection system less reliable.  
Credle in figures 1-24 teaches a dispensing system for a reliable ratio of two beverage fluids that relies upon a double acting piston 234 (see figure 23) that has many similarities to the double acting piston/shuttle of Andersson, but uses a magnet 316 that is part of the shuttle/piston 234 and that has its movement tracked via two Hall Effect sensors 312, 314 (see Figure 23, and col. 9, ll. 25-55, the examiner notes that Hall Effect sensors detect changes in magnetism to send signals).  
If the Andersson device replaced the photocells with Hall Effect sensors and magnetic pistons, the Andersson device would be better suited to dispense and work with dark beverages, such as dark beers.
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of this application, to borrow the teaching of Hall sensors and adding a magnet to the piston/shuttle from Credle and replace the photocells and sensors of Andersson because then the Andersson device would be better suited to work with and read the position of the shuttle reliably even when dispensing dark liquids like dark beers or Colas.
Regarding claim 5, the Vesborg-Andersson-Morrow-Credle combination has all of the elements of claim 5 except for that the Hall Effect sensors are arranged along a “line control board” to detect the piston’s position.  Viewing Credle in figure 23, the Hall Effect sensors are embedded in the two end surfaces, not above.
First, the examiner notes that the applicant has not assigned a criticality to placing the sensors within a line control board beyond the predictable and foreseeable advantages of having a more consolidated control system.  Second, the examiner notes that the difference between Credle and the invention is matter of location, and consolidation within a device labeled a “line control board”, which simply has to house the Hall Sensors.
If the Hall sensors of Credle were moved from the two end walls and placed above the cylinder at both ends, the amount of wiring and housing required to protect them would be reduced into a more consolidated package.
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of this application, to select to relocate the two Hall sensors of Credle and move them into a single consolidated housing (analogous to a Line control board) on “top” of the piston/shuttle’s cylinder because then the sensitive Hall sensors would be better protected.
Regarding claim 10, the Vesborg-Andersson-Morrow-Credle combination as modified to have the Hall sensors above the cylinder in a line (see the rejection of claim 2 above) would be readily capable of the task of sensor control because the Hall sensors would be in position to track the piston/shuttle’s position at all times.
Regarding claim 11, the Vesborg-Andersson-Morrow-Credle combination as modified to have the Hall sensors aligned along the top of the cylinder (see the rejection of claim 2 above) would lead to the capacity to provide accurate repeatable metering of dispensable beverages as argued above in the rejection of claim 17, and would not need any additional pumping devices to the same extent as the applicant’s device.
Regarding claim 12, the Vesborg-Andersson-Morrow-Credle combination as modified to have the Hall sensors aligned within a Line control Board (see the rejection of claim 5 above) serve and are designed to measure the location of the piston/shuttle 11 within the cylinder chamber 10. 
Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Vesborg, in view of Anderson, and Morrow and Credle, and further in view of US 3,370,759, G.A. Johansson.
Regarding claim 6, Vesborg, in view of Anderson, and Morrow and Credle has many of the elements of claim 6 including teaching the use of valve actuators 6-7, 14-15 (Andersson) that are alternately opened (valves 6 with 15, valves 7 with 14, see Andersson figure 1) which open and close fluid paths in the lower conduit 4-5 and the upper conduit 12-13.
However, the references do not explicitly recite that the valve actuators are pneumatic actuators.  Johansson in figure 1 teaches a double acting piston metering device (see figure 1) that has four valves that almost exactly in the same position as Andersson’s valves (compare Andersson figure 1 to Johansson figure 1) and in at least one embodiment, the vales are pneumatic valves (Jahansson, col. 3, ll. 30-35).

If the valves for the flow meter in the modified Vesberg combination were air valves/pneumatic valves, the same pressurizing source for the beverage containers could also be used to power the air valves.
Therefore it would be obvious to one of ordinary skill in the art, before the effective filing date of this application, to borrow the teaching of pneumatic valves from Johansson and modify the valves of Andersson to be pneumatic valves because then the valves could be powered using the same pressurizing air source that the beverage containers utilize in the same general vicinity.
Regarding claim 13, for the sake of brevity, Vesborg, in view of Anderson, and Morrow and Credle as further modified by Johansson as argued above in the rejection of claim 6 teaches all of the elements of claim 13 including the pair of pneumatic actuators.
Claims 7-9 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Vesborg, in view of Anderson, and Morrow, Credle and Johansson, and further in view of US 6,450,369, Heyes.
Regarding claim 7, Vesborg, in view of Anderson, and Morrow, Credle and Johansson does not explicitly teach that the pneumatic actuator has an actuator piston that is oriented to be linearly parallel to the centerline of the piston cylinder, and that a poppet spool (a shaft) is connected to co-axial with the piston.  Heyes in figures 1-8 
The examiner notes that the applicant has not assigned any special criticality to the use of a shaft and piston head that are co-axial other than the predictable and foreseeable value that this would provide a reliable way to open and close the valve. 
If the pneumatic valve had a shaft and a piston head/ valve element that opened and closed the valve, it would make the valve elements that much more reliable.
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of this application, to borrow the teaching of a co-axial shaft and piston head/ valve head from Heyes and modify the pneumatic valve of Andersson because then the valves of Andersson would be that much more reliable, and orienting the valves in a particular orientation is not considered novel to one of ordinary skill in the art.
Regarding claim 8, the Vesborg-Anderson-Morrow-Credle-Johansson-Heyes combination is readily capable of performing all of the method steps of claim 8 including providing two diagonal flow paths (6 and 15 and 7 and 14 in Andersson) that use pneumatic/air valves (that of course let air into the actuators) and flowing the regulated beverage into the metered dose cylinder 10 to move the piston/shuttle 11 back and forth.
Regarding claim 9, the Vesborg-Anderson-Morrow-Credle-Johansson-Heyes combination is readily capable of performing all of the method steps of claim 9 including repeating the use of the diagonally oriented valve sets back and forth until the correct amount of dose is reached.
Regarding claim 14, the Vesborg-Anderson-Morrow-Credle-Johansson-Heyes combination has all of the elements of claim 14 including a pneumatic actuator with an actuator piston valve and a poppet spool (shaft) that is co-axial with the piston element as argued in the rejection of claim 7 above.
Regarding claim 15, the Vesborg-Anderson-Morrow-Credle-Johansson-Heyes combination is readily capable of performing all of the method steps recited in claim 15 including actuating diagonally placed valves to let air into the pneumatic actuators and flowing the beverage through the piston cylinder to push the fluid on the other side of the piston cylinder out to dispense.
Regarding claim 16, the Vesborg-Anderson-Morrow-Credle-Johansson-Heyes combination is readily capable of performing all of the method steps recited in claim 16 including reversing the diagonal valves back and forth to keep dispensing using the metered dose piston.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P BAINBRIDGE whose telephone number is (571)270-3767.  The examiner can normally be reached on Monday - Friday 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.P.B/Examiner, Art Unit 3754 

/PAUL R DURAND/Supervisory Patent Examiner, Art Unit 3754                                                                                                                                                                                                        03/26/2021